DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 05/12/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-23 are still pending. 
3. 	On page-11 of the Applicant’s arguments, the Applicant have requested clarification with regards to the statement in paragraph 19 of the Office action that "Claim 4 was cancelled". The examiner clarifies that said statement is an error from the copy and paste, which is unrelated to the instant application.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 04/08/2021 have been accepted.

II. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Double Patenting
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 101 have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.


IV. Rejections Under 35 U.S.C. 102
8. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive and found persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
9. 	Applicant's arguments with respect to the obviousness rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowance / Allowable Subject Matter
10. 	Claims 1-23 are allowed. 

11.	The following is an examiner's statement of reasons for allowance: 

12. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a surrogate that reacts to a presence of smoke in air ambient to the surrogate when the surrogate is located in the smokehouse;
the surrogate changes a state thereof to a preselected degree after an exposure to the smoke in the smokehouse for a time sufficient to effect a predetermined amount of absorption of the smoke by the food product exposed to the smoke in the air ambient to the surrogate.

13.	Claims 2-15 are allowed due to the fact that they are further limit and depend on claim 1.

Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a casing made of a semipermeable membrane and containing water;
a sensor selected from a conductivity meter and a pH meter, the sensor having a probe positioned in the water within the casing to measure electrical conductivity of the water, wherein the electrical conductivity and the pH of the water in the casing increase as the smoke in the air ambient to the surrogate is absorbed through the semipermeable membrane and diffuses in the water, and as the smoke in the air ambient to the surrogate is absorbed into the food products.

15.	Claims 17 and 18 are allowed due to the fact that they are further limit and depend on claim 16.

16. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
placing a surrogate that reacts to a presence of smoke in air ambient to the surrogate in a smokehouse where the food product is to be smoked, the surrogate selected to change a state thereof after an exposure to the smoke for a time sufficient to effect a predetermined amount of smoke absorption by the food product exposed to the smoke in the air ambient to the surrogate in the smokehouse.

17.	Claim 20 is allowed due to the fact that it further limit and depend on claim 19.

18. 	Regarding claim 21,
placing a surrogate that reacts to a presence of smoke in air ambient to the surrogate in a smokehouse where the food product is to be smoked, the surrogate selected to change a state thereof after an exposure to the smoke for a time sufficient to effect a predetermined amount of smoke absorption by the food product exposed to the smoke in the air ambient to the surrogate in the smokehouse; and
wherein placing the surrogate in a smokehouse includes placing a casing selected from a semipermeable membrane and a container in the smokehouse, filling the casing with a liquid, preferably water, and placing the probe in the liquid. 

19.	Claim 22 is allowed due to the fact that it further limit and depend on claim 21.

20. 	Regarding claim 23, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
selecting a surrogate that is not itself the food product and is not derived from the food product; and
detecting a predetermined degree of change in a state of the surrogate after the contact of the surrogate with the smoke for a time sufficient to effect a predetermined amount of absorption of the smoke by the food product. 

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Lee (Pub. No.: US 2004/0146610) teaches “Films comprising a liquid-absorbant layer and an impermeable layer are provided. Processes for manufacturing these films is also provided. The films are suitable for preparation of tubular casings and shrinkbags, in particular, casings for smoked foodstuffs. Also described are foodstuffs processed in the tubular casings” (Abstract).
b)	Samuels (Pub. No.: US 2008/0182035) teaches “a film having a liquid at least partially absorbed therein, wherein the liquid has been applied to a surface of the film and prior to application of 
c)	Raghavan (Pub. No.: US 2015/0030728) teaches that “significant smoke flavor may be absorbed within the water of a boiler used in a combination oven, making conventional cleaning of the oven interior insufficient to ensure extremely low transfer of smoke flavors between foods. This absorption appears to be the result of absorption into the water of the boiler which is then released in a subsequent steam cycle” (Paragraph [0007]).

22.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite the fact that all the structural and eletronic components already exist.



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867